DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shaft portion” as claimed in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a drive” in claim 1; supported in the specification on pg. 9, lines 3 – 4 and element 11.
“a drive device” in claim 10; supported in the specification on pg. 6, lines 22 – 34, Pg. 10, line 33 and element 24.
“a drive device” in claim 11; supported in the specification on pg. 6, lines 35 – 38, Pg. 9, lines 5 – 13 and element 12.
“a drive device” in claim 13; supported in the specification on pg. 8, lines 1 – 6, 23 – 23 and elements 33’ and 33’’.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.=
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, 10 – 11, and 13, these claims recite limitations such as “preferably” and “particularly preferably”. These limitations render the claim indefinite because the scope and subject matter of the claims cannot be ascertained. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5 and 9 – 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hua (US 20180177339 A1).
Regarding claim 1, while it is unclear what is being claimed, the broadest reasonable interpretation is that the recitation following “preferably” is not required, therefore “a drive” is not a required element of the claimed structure. However, for purposes of compact prosecution it is addressed below.
Regarding claim 1, Hua teaches a mixing device (1) comprising a mixing container (30) rotatable about a first axis of rotation (50) for receiving mixing material, which has a mixer opening (Fig. 1) and a mixer cover (60) which can be reciprocated between an opened position and a closed position (Fig. 1, 2), wherein the mixer cover in the closed position closes the mixer opening and in the opened position exposes the mixer opening (Fig. 1, 2), wherein there is provided a machine stand (10) in which the 

    PNG
    media_image1.png
    807
    838
    media_image1.png
    Greyscale

Modified Fig. 2
Regarding claim 2, Hua teaches the pivot axis (40; modified Fig. 2) passing through the mixing container (30).
Regarding claim 3, Hua teaches the pivotal element (20) is pivotable with respect to the pivot axis (see modified Fig. 2) and is capable of being pivoted at least through up to 90° (see [0073] stating “the angle adjusting device 40 adjusts the rotating axis of the pot body 30 to be substantially horizontal, as shown in FIG. 2.”).
Regarding claim 4, Hua teaches the first axis of rotation and the pivot axis are arranged perpendicularly to each other (see modified Fig. 2).
Regarding claim 5, Hua teaches the mixer opening is circular (Fig. 1) and the mixing container is rotationally symmetrical with respect to the first axis of rotation (see Fig. 5).
Regarding claim 9, Hua teaches a pivotal element (20) having a holding frame (Fig. 1) with a rotary bearing (42) for mounting the mixing container (30), wherein the holding frame (Fig. 5) at least partially surrounds the mixing container (30), and there are provided at least a shaft portion and a pivot bearing (see modified Fig. 1, 2), wherein the shaft portion is mounted pivotably in the pivot bearing and the shaft portion is fixed to the holding frame (Fig. 1) and the pivot bearing is fixed to the stationary element (10) (see Modified Fig. 1, 2).
Regarding claim 10, while it is unclear what is being claimed, the broadest reasonable interpretation is that the recitation following “preferably” is not required, therefore “a hydraulic or pneumatic drive” is not a required element of the claimed structure. 
Regarding claim 10, Hua teaches the mixing device (1) having a drive device (40, 41) which is connected to both the stationary element and also to the pivotal element (see modified Fig. 1, 2 showing 41 is connected to both stationary element, 10 and pivotal element, 20), and is provided to permit pivotal movement of the pivotal element (20) about the pivot axis (modified Fig. 2). 
Regarding claim 11, while it is unclear what is being claimed, the broadest reasonable interpretation is that the recitation following “preferably” and “particularly preferably” is not required, therefore “a drive device” or “a hydraulic or pneumatic device” is not a required element of the claimed structure. Hua teaches the mixer cover (60) being hingedly mounted (Fig. 1) with respect to the mixer opening (Fig. 1).  


    PNG
    media_image2.png
    579
    934
    media_image2.png
    Greyscale

Modified Fig. 1, 2
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hua (US 20180177339 A1) as applied to claim 4 above, and in view of Burkhart (US 4048473 A).
Regarding claim 6, Hua teaches a mixing device (1) wherein a container (30) has a flange with a surface facing towards the mixer opening and a surface facing away from the mixer opening (modified Fig. 1) and pivotal element (20). However Hua fails to teach there being provided a rotary bearing which connects the surface of the flange that faces away from the opening to the pivotal element.

    PNG
    media_image3.png
    798
    801
    media_image3.png
    Greyscale

Modified Fig. 1


    PNG
    media_image4.png
    710
    885
    media_image4.png
    Greyscale
Modified Fig. 5
Regarding claim 7, Hua teaches a mixing device (1) with a pivotal element (20), but fails to teach the pivotal element having a housing which is sealed in relation to the escape of lubricant and which surrounds the rotary bearing.
Burkhart teaches a mixing device (abstract) wherein, the pivotal element (28) having a housing (10) which is sealed in relation to the escape of lubricant and which surrounds the rotary bearing (32; see Fig. 5 showing housing, 10 surrounds the rotary bearing, 32. Hua and Burkhart are considered analogous art as they are both in the field of mixing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Burkhart concerning the housing and rotary bearing to provide a rotating container in order to insure better mixing of material and better heat distribution while mixing (Col. 7, lines 41 – 45). Additionally, the pivotal and rotational movement of the container as taught by Burkhart would permit simple, efficient and economical preparation of the end material mixture such as food mixture (Col. 1, lines 8 – 9). 
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hua (US 20180177339 A1) as applied to claim 1 above, and in view of Bornemann (US 6241380 B1).
Regarding claim 8, while it is unclear what is being claimed, the broadest reasonable interpretation is that the recitation following “preferably” is not required, therefore “a mixer shaft” and the second axis of rotation being parallel but not identical to the first axis of rotation are not required elements of the claimed structure. However, for purposes of compact prosecution they are addressed below.
Regarding claim 8, Hua teaches a mixing device (1) with a mixer cover (60), but fails to teach the mixer cover having a mixing element, preferably a mixer shaft, which is mounted rotatably with respect to the mixer cover in relation to a second axis of rotation and which is of such a configuration and arrangement that in the closed position of the mixer cover it is within the mixing container, wherein the second axis 
Bornemann teaches a mixing device (Abstract) with a cover (1; Fig. 1) having a mixing element, a mixer shaft (11, 15), which is mounted rotatably with respect to the mixer cover (1, Col. 5, lines 49 – 51) in relation to a second axis of rotation (Fig. 3) and which is of such a configuration and arrangement that in the closed position of the mixer cover it is within the mixing container (see Fig. 1), wherein the second axis of rotation is preferably parallel and particularly preferably parallel but not identical to the first axis of rotation (see Col. 5, lines 41 – 43 discussing first axis of rotation and see modified Fig. 3 showing the first and second rotation axis are parallel but not identical having opposite rotational directions ). Hua and Bornemann are considered analogous art as they are both in the field of mixing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Bornemann concerning the mixer cover and mixing element to provide a more intensive mixing of material and minimizing heat development so additional cooling of mixing device is not needed (Col. 3, lines 28 – 44). Additionally, the rotation on two different axes allows for further movement superimposed on the material for quick mixing and well mixed homogeneous material (Col. 3, line 66 – 67 and Col. 4, lines 1 – 12).   

    PNG
    media_image5.png
    774
    727
    media_image5.png
    Greyscale

Modified Fig. 3
Regarding claim 11, Hua teaches a mixer cover (60) being hingedly mounted with respect to the mixer opening (Fig. 1), but fails to teach a drive device preferably a hydraulic or pneumatic device arranged on the pivotal element provided to reciprocate the mixer cover between the closed and opened position. 
Bornemann teaches a mixer cover (1) having a drive device preferably a hydraulic or pneumatic device (3) arranged on the pivotal element (5; Fig. 1; Col. 5, lines 31 – 35) provided to reciprocate the mixer cover (60) between the closed and opened position. Hua and Bornemann are considered analogous art as they are both in the field of mixing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Bornemann concerning the mixer cover to provide a more intensive mixing of material and minimizing heat development so additional cooling of mixing device is not needed (Col. 3, lines 28 – 44). Additionally, the rotation on two different axes allows for further movement superimposed on the material for quick mixing and well mixed homogeneous material (Col. 3, line 66 – 67 and Col. 4, lines 1 – 12).   
Claims 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hua (US 20180177339 A1) as applied to claim 1 above, and in view of Eirich (US 4560283 A).
Regarding claim 12, Hua teaches a mixing device (1) with a mixing container (30), but fails to teach the mixing container having a closable emptying opening which is of such an arrangement and configuration that the first axis of rotation passes through the emptying opening and there is provided an emptying cover which can be reciprocated between an opened position and a closed position, wherein the emptying cover closes the emptying opening in the closed position and exposes the emptying opening in the opened position.
Eirich teaches a closeable emptying opening (2) in bottom of a container (1) and also teaches that the container can be a rotary container (Col. 3, lines 14 – 22) thus the first axis of rotation would 
Regarding claim 13, while it is unclear what is being claimed, the broadest reasonable interpretation is that the recitation following “preferably” is not required, therefore “a hydraulic or pneumatic drive” is not a required element of the claimed structure. However, for purposes of compact prosecution it is addressed below.
Regarding claim 13, Hua teaches a mixing device (1) and pivotal element (20), but fails to teach there being provided a drive device, preferably a hydraulic or pneumatic piston drive, and is provided to reciprocate the emptying cover between the closed and opened positions and the emptying cover is arranged on the mixing container and is rotatable about the first axis of rotation relative to the pivotal element in the closed position of the emptying cover. 
Eirich teaches a drive device, preferably a hydraulic or pneumatic piston drive (Col. 3, lines 3 – 5; Fig. 4; 14, 15, 16, 17) and is provided to reciprocate the emptying cover between the closed and opened positions (Abstract) and the emptying cover is arranged on the mixing container (1; Col 4, lines 45 – 52) . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHuadhuri (US 20110013479 A1) teaches a multi-dimensional rotary mixer including a stand, a frame mounted to the stand, and a mixing vessel mounted to the frame.
Adelmann (US 6669360 B1) teaches a device and a method for closing a discharge aperture arranged in the base of a container. 
Eirich (US 4854715 A) teaches a pressure-resistant mixer with a feed-opening, a rotating mixing container with drainage device, with mixing tools mounted excentrically to mixing container axis inside the mixing container, and with drive motors and driving devices to drive the mixing tools and/or the mixing container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774